Citation Nr: 1026665	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-44 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from August 1975 to March 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for GERD and assigned a noncompensable disability 
rating.  In January 2009, the appellant submitted a Notice of 
Disagreement with this assignment and timely perfected his appeal 
in November 2009.

In April 2010, the appellant presented sworn testimony during a 
Board Central Office hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).


Review of the appellant's claims file reveals that he was 
provided with a VA examination in November 2008 to determine the 
nature and etiology of his GERD.  During his April 2010 Board 
Central Office hearing, the appellant stated that the symptoms 
associated with his service-connected GERD had increased 
substantially since his VA examination.  Specifically, the 
appellant endorsed frequent belching, hyperacidity, epigastric 
discomfort, chest tightness that radiates from the neck to the 
arms and frequent regurgitation.  See Board Central Office 
Hearing, generally.  Based on the lack of corroborating medical 
evidence of record, the Board finds it appropriate to order a new 
VA examination to determine the current severity of the 
appellant's GERD.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the appellant 
with appropriate notice of VA's duties to 
notify and assist in conjunction with an 
increased rating claim.

2.  Schedule a VA medical examination to 
determine the current severity of the 
appellant's service-connected GERD.  All 
symptoms and manifestations should be 
described in detail, and the severity of 
each should be discussed.  The examiner 
should also comment upon the impact, if 
any, that the service-connected disability 
upon the appellant's ability to maintain 
substantially gainful employment.  In 
conjunction with the examination, the 
examiner should review all pertinent 
documents in the claims file, and the 
examination report should indicate whether 
the requested review was accomplished.  A 
rationale for all opinions and conclusions 
should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).

